In an action inter alia on a contract, defendant County of Rockland appeals from so much of an order of the Supreme Court, Rockland County, dated August 4, 1975, as denied the branch of defendants’ motion which sought dismissal of the complaint as against it. Order affirmed insofar as appealed from, without costs or disbursements. In our view, the Special Term was correct in determining that factual issues were present which precluded the granting of the motion to dismiss as against the county. Hopkins, Acting P. J., Margett, Damiani, Titone and Hawkins, JJ., concur.